Citation Nr: 0308115	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to the assignment of a rating in excess of 10 
percent for asthma/reactive airways disease with left 
spontaneous pneumothorax times two, status post thoracotomy, 
from March 2, 1996 to October 6, 1996.

2.  Entitlement to the assignment of a rating in excess of 30 
percent for asthma/reactive airway disease with left 
spontaneous pneumothorax times two, status post thoracotomy 
from October 7, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for residuals of nasal 
trauma, and granted service connection for reactive airway 
disease/asthma.  An initial 10 percent rating for the latter 
disability was assigned, effective March 2, 1996.  The 
veteran appealed for the grant of service connection for a 
nasal disability and the assignment of a higher rating for 
his service-connected lung disorder.

In this case, the Board notes that VA amended the rating 
criteria for respiratory disorders during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 46,720 (September 4, 
1996) (codified at 38 C.F.R. pt. 4) (amending the criteria 
for respiratory disorders effective October 7, 1996).  When a 
law or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to each respective effective date, the VA 
may apply only the previous version of the rating criteria.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Service connection for the veteran's left spontaneous 
pneumothorax times two, status post thoracotomy was also 
established by the April 1996 rating decision.  That disorder 
was initially rated noncompensably, but the rating was 
increased to 10 percent disabling by a October 1999 rating 
decision.  A March 2001 rating decision found the initial 
April 1996 rating decision was in error in assigning separate 
evaluations for residuals of pneumothorax and for asthma.  
See 38 C.F.R. § 4.96(a) (1995).  Based upon application of 
new rating criteria, effective October 7, 1996, the veteran's 
ratings were revised and a single 30 percent rating was 
applied to both the asthma/reactive airway disease and the 
left spontaneous pneumothorax times two, status post 
thoracotomy.  See 38 C.F.R. § 4.96(a) (2002).  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran has not 
withdrawn his appeal with respect to the matter of the 
assignment of a rating in excess of 10 percent for 
asthma/reactive airways disease with left spontaneous 
pneumothorax times two, status post thoracotomy, from March 
2, 1996 to October 6, 1996, and to a rating in excess of 30 
percent thereafter.  Accordingly, this claim remains in 
appellate status.

The Board denied service connection for residuals of nasal 
trauma and remanded the issues that are the subject of this 
decision in an August 2001 decision/remand.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

Service connection and a 10 percent rating are also in effect 
for the veteran's chest scars secondary to a thoracotomy and 
resection of the upper lobe of the left lung for a left 
spontaneous pneumothorax times two.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  From March 2, 1996 to October 6, 1996, the veteran's 
asthma/reactive airways disease with left spontaneous 
pneumothorax times two, status post thoracotomy, was 
manifested by mild symptomatology, consisting of paroxysms of 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks.  There was no evidence 
of moderate symptoms with rather frequent (every 10-14 days) 
asthmatic attacks with moderate dyspnea on exertion between 
attacks. 

3.  Beginning October 7, 1996, the veteran's asthma/reactive 
airways disease with left spontaneous pneumothorax time two, 
status post thoracotomy, is manifested by daily inhalational 
or oral bronchodilator therapy; without evidence of pulmonary 
function tests of FEV-1 of 40 to 55 percent of predicted or 
FEV-1/FVC of 40 to 55 percent of predicted; or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent courses of systemic high dose 
corticosteroids or immuno-suppresive medications; or DLCO(SB) 
of 40 to 55 percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit); or 
frequent attacks of asthma (one or more attacks weekly, 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; or more than light manual 
labor precluded.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
asthma/reactive airways disease with left spontaneous 
pneumothorax times two, status post thoracotomy, from March 
2, 1996 to October 6, 1996 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 
6602, 6814 (1996).

The criteria for a rating in excess of 30 percent for 
asthma/reactive airway disease with left spontaneous 
pneumothorax times two, status post thoracotomy from October 
7, 1996, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6602, 6843 (2002); 
38 C.F.R. §§ 4.96, 4.97 DCs 6602, 6814 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating claim 
by various documents.  For example, the veteran was advised 
of the applicable new and old criteria concerning the 
respiratory disorders by the October 1996 Statement of the 
Case (SOC) and the November 1999, April 2001, and October 
2002 Supplemental SOCs (SSOC), as well as the August 2001 
Board Remand.  The Board notes that the VCAA made no change 
in the statutory or regulatory criteria that govern 
disability compensation for respiratory disorders.  In 
addition, the SOC, SSOCs, and Remand indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's service-connected asthma is rated pursuant to 
DC 6602 for bronchial asthma.  The veteran's left 
pneumothorax was originally rated pursuant to DC 6814 for 
pneumothorax.  As noted above the rating criteria for 
respiratory disorders were revised effective October 7, 1996.  
One of the changes was the removal of DC 6814, therefore, the 
veteran's pneumothorax must now be rated under either DC 6843 
for Traumatic chest wall defect, pneumothorax, hernia, etc., 
or DC 6844 for post surgical residual (lobectomy, 
pneumonectomy, etc.).  Both DC 6843 and DC 6844 are evaluated 
as restrictive lung disease.

As noted in the introduction, under both the new and the old 
version of 38 C.F.R. § 4.96(a) the combination of ratings for 
asthma and pneumothorax is forbidden.  A single rating under 
a diagnostic code that reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such a rating is 
to be assigned.  38 C.F.R. § 4.96(a).

Criteria in effect prior to October 7, 1996

Pursuant to DC 6602 for asthma, bronchial, a 100 percent 
rating was assigned for pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  A 60 percent rating was 
assigned when severe; frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 30 percent rating was assigned 
when moderate; asthmatic attacks rather frequent (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 10 percent rating was assigned 
when mild; paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  In 
the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Pursuant to DC 6814, a spontaneous pneumothorax is rated 100 
percent disabling for six months, then the residuals are 
rated analogous to bronchial asthma under DC 6602.

Criteria in effect since October 7, 1996)

Pursuant to DC 6602, bronchial asthma is assigned a 100 
percent rating with the FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC is less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  A 60 
percent rating is assigned with the FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 60 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
30 percent rating is assigned with the FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 10 percent 
rating is assigned with a FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  In 
the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Pursuant to DC 6844, a 100 percent evaluation is awarded for 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV-1/FVC less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Sixty 
percent is awarded for FEV-1 of 40 percent to 55 percent 
predicted, or; FEV-1/FVC of 40 percent to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted 
is assigned an evaluation of 30 percent.  Ten percent is 
assigned for FEV-1 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.

Evidence

Service medical records show treatment for asthma.  The 
majority of the treatment records before separation reflect 
hospitalization and treatment for the veteran's two 
spontaneous pneumothoraces in April and May 1993.  In July 
1993, treatment records noted his breath sounds were equal on 
both sides.  The assessment was "healed."

A medical evaluation board report dated in August 1994, shows 
a final diagnosis of reactive airways disease.  The veteran 
was noted to have history of exercised induced asthma for 
four to five years.  His physical examination showed a chest 
clear to auscultation without wheezes.  After his exercise 
test, he had no significant change in FEV-1; however, this 
was noted not to totally exclude the possible diagnosis of 
exercised induced asthma.  He was started on Azmacort at that 
time.  Review of the veteran's service medical records for 
treatment notes directed at asthma is negative for several 
years before discharge.

The veteran is noted to be taking Azmacort in treatment notes 
dated in December 1996.  

Treatment records dated in March 1997 show complaints of 
wheezing and shortness of breath not relieved by medications.

Treatment records dated in July 1997 show the veteran 
complains of intermittent shortness of breath that was 
associated with a dry cough and left upper lobe chest pain.  
The pain was dull, deep, and located over the area of his 
scars.  His shortness of breath increased during the winter 
and springtime, and with exercise.  It was relieved by 
Azmacort.  The deep pain was worse on lying down, and hurt on 
inspiration.  On two occasions since 1996, the pain and 
shortness of breath led to emergency room visits.  He was 
given a pulmonary consult and medications.  He denied 
wheezing.  He reported waking two to three times per month 
with shortness of breath.  Since 1993, his activity levels 
had decreased 75 percent due to shortness of breath, knee 
pain and a weight gain of 30 pounds.  His PFT was said to 
show FEV-1 and FEV-1/FVC within normal limits and increased 
RV suggesting a little air trapping.

Pulmonary function testing (PFT) results dated in September 
1997 show FEV-1 at 107 percent of predicted and FEV-1/FVC at 
113 percent of predicted.  DLCO and maximum oxygen 
consumption were not specifically reported.

The veteran was examined by VA in December 1998.  The veteran 
reported that he was currently on a daily Azmacort inhaler.  
He never had to go to the emergency room because of his 
asthma.  He did not have any limitation of exercise as far as 
his asthma was concerned.  With regard to the veteran's 
pneumothorax, it was noted that he had continued left chest 
pain ever since he had the thoracotomy with severe tenderness 
of the left lower anterior rib cage since the thoracotomy.  
He stated that when he touched his body against a table or an 
object, he was very sensitive to the touch.  He had very 
little shortness of breath.  He had an occasional cough and a 
small amount of sputum.  His lungs were clear to auscultation 
and percussion.  The diagnoses were spontaneous pneumothorax 
in 1993 with subsequent thoracotomy with left upper lobe 
resection, now with entrapped nerve syndrome.

Treatment records noted in September 2001 that the veteran 
continued to be prescribed Azmacort for his controlled 
asthma.

The veteran was next examined by VA in December 2001.  The 
veteran reported that he continued to have a chronic cough 
with wheezing, but no sputum production, hemoptysis or 
anorexia.  He did have dyspnea on exertion.  The veteran was 
continuing to take Azmacort.  He stated that he had a burning 
left chest pain that had required him to seek treatment at 
the emergency room several times since his discharge in 1996.  
His X-ray examinations had been negative for pneumothorax.

The veteran complained of numbness in the area of the left 
thoracotomy scar and it was noted that the anterior left 
chest area was painful to pressure.  It was further reported 
that he had five chest tube scars; one was in the anterior 
axillary area in the second intercostals space, and the other 
scars were in various aspects of the axillary line.  The 
thoracotomy scar was 12 cm. and extended from the posterior 
to the anterior axillary line.  The chest tube scars were 
approximately 2 cm.  There was numbness around the 
thoracotomy scar and pain on palpation of the anterior chest 
wall.  On physical examination, the veteran's lungs were 
clear to auscultation.  There was pain on palpation of the 
left anterior chest wall and there was a sensory deficit in 
the area of the thoracotomy scar.  

PFT results showed FEV-1 of  113 percent of predicted.  FEV-
1/FVC was 111 percent of predicted.  The examiner noted the 
results showed mild obstructive disease of the small airways 
responsive to bronchodilator with normal single breath 
diffusion.

Analysis

Prior to October 7, 1996, the old criteria must be used to 
evaluate the veteran's service-connected respiratory 
disabilities and they are properly evaluated under the 
diagnostic code (DC) 6602 for asthma.  The evidence does not 
support a finding that the criteria for a 30 percent 
disability rating have been met.  The evidence does not show 
rather frequent asthmatic attacks; there are no records 
showing treatment directed at complaints of asthmatic 
attacks.  The veteran's lungs are generally noted to be clear 
to auscultation.  The medical evaluation board report of 
August 1994 noted no dyspnea or change in FEV-1 values after 
exercise.  Absent such evidence, the criteria for a 30 
percent rating are not met.

The Board does not find evidence that the combination of 
post-operative pneumothorax and bronchial asthma was 
productive of overall disability warranting elevation to the 
next higher evaluation.  Review of the treatment records 
shows few complaints or treatment directed at the veteran's 
respiratory disorders.  During the first period of time in 
question, his asthma/reactive airways disease with left 
spontaneous pneumothorax times two, status post thoracotomy, 
was manifested by mild symptomatology, consisting of 
paroxysms of asthmatic type breathing occurring several times 
a year with no clinical findings between attacks.  There was 
no evidence of moderate symptoms with rather frequent (every 
10-14 days) asthmatic attacks with moderate dyspnea on 
exertion between attacks. 

As of October 7, 1996, the veteran has been in receipt of a 
30 percent disability rating based upon the daily use of 
inhalational bronchodilators and anti-inflammatories.  Review 
of the veteran's PFT results shows them all to be 
insufficient for even the assignment of a 10 percent 
disability rating.  The veteran does not visit a physician at 
least once per month, nor is there evidence that he has had 
any courses of systemic corticosteroids such as to warrant 
the assignment of a 60 percent disability rating under DC 
6602.  

Likewise, the pulmonary function test (PFT) results do not 
support a 60 percent disability rating under DC 6844.  There 
is no evidence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or outpatient oxygen therapy.  The 
evidence clearly does not meet the criteria for a rating 
greater than 30 percent under DC 6844.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any specific factors that 
might be considered exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his respiratory disorders, treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board notes that loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent initial 
evaluation and 30 percent evaluation currently assigned for 
the veteran's respiratory disorders more than adequately 
reflects the degree of impairment shown by the clinical 
evidence of record and, as such, a referral for consideration 
of an extra-schedular rating is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for the 
assignment of an original disability rating greater than 10 
percent for asthma/reactive airways disease with left 
spontaneous pneumothorax times two, status post thoracotomy, 
from March 2, 1996 to October 6, 1996, and to a rating in 
excess of 30 percent thereafter and they must be denied.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).





ORDER

Entitlement to the assignment of an original disability 
rating greater than 10 percent for asthma/reactive airways 
disease with left spontaneous pneumothorax times two, status 
post thoracotomy, from March 2, 1996 to October 6, 1996, is 
denied.

Entitlement to the assignment of an original disability 
rating greater than 30 percent for asthma/reactive airway 
disease with left spontaneous pneumothorax times two, status 
post thoracotomy from October 7, 1996, is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

